Mr. Justice Waterman delivered the opinion of the Court. Under the holdings of this and the Supreme Court, that a contract whereby an option to buy or sell any commodity is reserved is a gambling contract (Schneider v. Turner, 27 Ill. App. 220; Schneider v. Turner, 130 Ill. 28; Corcoran v. Lehigh & Franklin Coal Co., 37 Ill. App. 577; Wolsey et al. v. Neeley, 62 Ill. App. 141), the only question here presented is, whether bonds are a commodity. Commodity, according to Webster’s Dictionary, includes everything movable which is bought and sold, except animals. According to the Century Dictionary, it is anything •movable that is a subject to trade or acquisition. __ An equally extensive meaning is given to the word in Portland Bank v. Apthorp, 12 Mass. 252. The statute of this State, Sec. 1, Chap. 131, directs that in the construction of “all general statutes, provisions, terms, phrases and expressions shall be liberally construed, in order that the true intent and meaning of the legislature may be carried out,” “ unless such construction would be inconsistent with the manifest intent of the legislature, or repugnant to the context of the same statute.” This statute has been held to apply to the criminal code. Hawkins v. The People, 106 Ill. 628; Richmond v. Moore, 107 Ill. 429. We are therefore of the opinion that bonds are a commodity, within the meaning of Sec. 130 of the Criminal Code of this State, and - that the contract in question was invalid. The judgment of the Circuit Court is affirmed.